Title: From John Adams to Timothy Pickering, 18 September 1797
From: Adams, John
To: Pickering, Timothy


				
					
					Quincy, September 18th, 1797
				
				It was not till last night that I received your favors of the 5th of the month.I am happy to learn that your family and office are removed to Trenton, which I hope will prove a place of safety from the contagion of the plague of Philadelphia, as it is a well-chosen situation for the business of your office.Dr. Way I knew not; but his character is such as excites a deep regret for his death.Dr. David Jackson I know, and, as a man, esteem him.Mr. Jonathan Williams I have known from his youth. I knew him in France,—at Paris and at Nantes. I had trouble enough on his account with Mr. Lee and Mr. Izard; but, as I believed him to have justice on his side, I protected him from much mischief. How he has requited me I have never inquired. Insinuations have not been wanting. But these have made no impression. I believe him capable, and, upon the whole, ingenuous.Dr. Rush I have known, esteemed, and loved, these three and twenty years. His learning and ingenuity are respectable, and his public and private virtues amiable. His services, from the beginning of our great Revolution, were conspicuous and meritorious. He had no small share in recommending our present Constitution, and might be eminently useful to the present administration.Applications and recommendations have been transmitted to me from several other candidates. I shall enclose them with this, that you may weigh them.Mr John Knapp, of Maryland, but now in Philadelphia or its neighborhood, is recommended by the Senators of Maryland, and by the first characters in that State, and, among the rest, by Mr. Charles Carroll, of Carrollton.The late Speaker of the House of Representatives, Frederick Augustus Muhlenburg, by a letter to me of the 8th of this month, offers himself as a candidate. A series of misfortunes to a son-in-law, occasioned by French captures, have affected him very materially.William Mumford, Esq., of Philadelphia, formerly of Rhode Island, is recommended by Mr. Foster, Mr Bourne, Mr. Ward, in strong terms.Mr. James Armstrong, a clergyman, I believe, of Trenton, claims something like a promise, or at least encouragement, from Colonel Hamilton while he was in office.I pray you, Sir, to consider all these characters and their pretensions, and give me your advice. I have myself considered them all with attention, and I hope my judgment is not too much influenced by my affections, if it leans in favor of Dr. Rush. If your opinion is clearly with mine, you may make out his commission as soon as you please. But, if you have any doubts, we will delay the appointment for further consideration.
				
					
				
				
			